Exhibit 10.15

 

SECOND AMENDMENT TO

AGREEMENT OF SALE AND PURCHASE AND JOINT ESCROW INSTRUCTIONS

 

THIS SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE AND JOINT ESCROW
INSTRUCTIONS (this “Second Amendment”) is made effective the 13th day of July,
2009, by and between BEHRINGER HARVARD MULTIFAMILY OP I LP,  a Delaware limited
partnership (“Buyer”), and WATERFORD PLACE APARTMENTS, LLC, a California limited
liability company (“Seller”).

 

R E C I T A L S:

 

WHEREAS, Seller and Buyer entered into that Agreement of Sale and Purchase And
Joint Escrow Instructions dated May 29, 2009 and revived and amended by that
certain Revivor and First Amendment to Agreement of Sale and Purchase And Joint
Escrow Instructions with dated July 2, 2009 (collectively, “the Purchase
Agreement”) whereby Seller agreed to sell to Buyer and Buyer agreed to purchase
from Seller the Property, as defined therein.  Unless otherwise expressly
defined herein, all initially-capitalized terms used herein shall have the
meanings ascribed to them in the Purchase Agreement.

 

WHEREAS, Buyer and Seller now desire to amend certain terms and conditions as
herein provided.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties, and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

 

1.             Recitals.  The foregoing recitals are true and are incorporated
herein by this reference as though set forth in full.

 

2.             Amendment to Section 10.23; Mixed Use Project.  The third and
fourth sentences of Section 10.23 of the Purchase Agreement are hereby deleted
and replaced, in their entirety, with the following:  “The parties hereto hereby
intend to negotiate in good faith on the terms and conditions of the Declaration
Amendment, and if agreed upon on or before July 17, 2009, such Declaration
Amendment shall be attached hereto pursuant to an amendment to this Agreement
and shall be executed at Closing by the parties and recorded.  In the event that
the parties have not agreed upon the Declaration Amendment by 5:00 p.m. Pacific
Time on July 17, 2009, then either party by notice to the other shall have the
right to terminate this Agreement in which event the Deposit shall be returned
to Buyer and the parties shall have no further obligation to one another except
as set forth herein.”

 

3.             Conflict.  This Second Amendment is and shall be construed as a
part of the Purchase Agreement.  In case of any inconsistency between this
Second Amendment and the Purchase Agreement, the provisions containing such
inconsistency shall first be reconciled with one another to the maximum extent
possible, and then to the extent of any remaining inconsistency, the terms of
this Second Amendment shall be controlling.

 

--------------------------------------------------------------------------------


 

4.             Force and Effect.  Except as set forth in this Second Amendment,
the terms and conditions of the Purchase Agreement shall remain unchanged and in
full force and effect.

 

5.             Counterparts; Authority; Electronic Signatures.  The parties
agree that this Second Amendment may be executed in multiple counterparts which,
when signed by all parties, shall constitute a binding agreement.  The parties
further represent and warrant that the each natural person who is executing this
Second Amendment its behalf has the full power and authority to execute this
Second Amendment and to bind it to the terms hereof.  Signatures to this Second
Amendment transmitted by telecopy or electronic mail shall be valid and
effective to bind the party so signing.  Each party agrees to promptly deliver
an execution original of this Second Amendment with its actual signature to the
other party, but a failure to do so shall not affect the enforceability of this
Second Amendment, it being expressly agreed that each party to this Second
Amendment shall be bound by its own telecopied or electronically mailed
signature and shall accept the telecopied or electronically mailed signature of
the other party to this Second Amendment.

 

[Signatures on Following Page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment as of
the date and year first set forth above.

 

SELLER:

WATERFORD PLACE APARTMENTS LLC, a California limited liability company

 

 

 

By:

Shea Properties Management Company, Inc., a Delaware corporation

 

Its:

Manager

 

 

 

 

By:

/s/ Kirk Roloff

 

 

Name:

Kirk Roloff

 

 

Title:

Assistant Secretary

 

 

 

 

 

By:

/s/ Stephen D. Stambaugh

 

 

Name:

Stephen D. Stambaugh

 

 

Title:

Assistant Secretary

 

 

BUYER:

BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership

 

 

 

By:

BHMF, Inc., a Delaware corporation

 

Its:

General Partner

 

 

 

 

By:

/s/ Mark T. Alfieri

 

 

 

Mark T. Alfieri

 

 

 

Chief Operating Officer

 

3

--------------------------------------------------------------------------------